Citation Nr: 9901692	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  96-48 888A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for a heart condition, 
claimed as secondary to his service-connected post-traumatic 
stress disorder (PTSD).  

(The issue of an increased rating for service-connected post-
traumatic stress disorder (PTSD), is the subject of a 
separate decision of the Board.)  


REPRESENTATION

Appellant represented by:	Bernard L. Greenberg, 
Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from October 1950 to 
September 1952.  

This matter comes to the Board of Veterans Appeals (Board) 
on appeal from a February 1996 rating decision.  

The Board notes that a December 1997 rating decision denied 
entitlement to service connection for blindness and a total 
compensation rating based on individual unemployability.  As 
a notice of disagreement is not of record for either of these 
issues, neither is in appellate status for the purpose of 
Board review at this time.  38 U.S.C.A. § 7105 (West 1991).  



REMAND

The veteran, on his Substantive Appeal received in December 
1996, indicated that he wanted an opportunity to testify at a 
hearing before a Member of the Board in support of his 
claims.  Since the veteran did not respond as requested to a 
July 1998 letter, the Board assumes that he want to appear 
before a Member of the Board for a hearing at the RO.  Hence, 
a remand is required to afford him full due process of law.  
38 C.F.R. §§ 20.700, 20.704 (1998).

For the reason stated, this case is REMANDED to the RO for 
the following action:

The RO should take appropriate steps in 
order to schedule the veteran for a 
hearing before a Member of the Board at 
the local office.  The veteran and his 
attorney should then be notified of the 
date and time of the hearing in 
accordance with 38 C.F.R. § 20.704(b).  

After the veteran and his attorney have been given an 
opportunity to appear at a hearing, the claims folder shall 
be returned to this Board for further appellate review 
following appropriate procedural development.  

No action is required by him until he receives further 
notice.  The purpose of this remand is to comply with the 
governing adjudicative procedures.  

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of this appeal.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
